       Case 4:19-cv-00712-A Document 83 Filed 09/30/20                              Page 1 of 9 PageID 2876


                             IN THE UNITED STATES DISTRIC
                                  NORTHERN DISTRICT OF TEX
                                      FORT WORTH DIVISION


DAVID HART,                                                  §
                                                             §
                   Plaintiff,                                §
                                                             §
vs.                                                          §    NO. 4:19-CV-712-A
                                                             §
EQUIFAX INFORMATION SERVICES,                                §
LLC,                                                         §
                                                             §
                   Defendant.                                §




                                   MEMORANDUM OPINION AND ORDER

                                                            I.

                                                    Background

           By order signed September 4, 2020, the court gave notice of

its intent to consider granting summary judgment sua sponte in

favor of defendant, Equifax Information Services, LLC, pursuant

to Rule 56(f) of the Federal Rules of Civil Procedure. Doc. 1 65.

The order gave plaintiff, David Hart, an opportunity to respond

to the deemed motion, in particular to address whether genuine

disputes exist as to the elements of his claims, to wit:

           (I) As to the Fair Credit Reporting Act ("FCRA") claim:

                  (a) Whether defendant reported incorrect information
                      related to plaintiff.
                  (b) What procedures defendant used to ensure the
                      Accuracy of the reported information.
                  (c) Whether plaintiff disputed the completeness or
                      accuracy of an item of information contained in


1   The "Doc.   " reference is to the number of the item on the docket in this civil action.
    Case 4:19-cv-00712-A Document 83 Filed 09/30/20                           Page 2 of 9 PageID 2877



                    his file.
                (d) What steps defendant took to reinvestigate the
                    disputed information.
                (e) Whether defendant gave plaintiff written notice
                     of the results of the reinvestigation.
                (f)  Whether plaintiff suffered an injury as a result
                     of the alleged FCRA violations.

         (II) As to the defamation claim:

                (a) Whether defendant acted with malice or willful
                    intent to injure plaintiff.
                (b) Whether defendant made a defamatory statement.
                (c) Whether defendant published such statement.
                (d) Whether plaintiff suffered an injury as a result
                    of the alleged defamation.

Id. at 1-2. The order cautioned that plaintiff's response must

cite to specific pages of the appendix and otherwise comply with

the judge-specific requirements of the undersigned and that

failure to comply with the order might result in the imposition

of sanctions, including the dismissal of plaintiff's claims

without further notice. Id. at 2-3. The response was to be filed

by 4:00 p.m. on September 18, 2020, and defendant's reply was to

be filed by 4:00 p.m. on September 25, 2020. Id. at 3. Plaintiff

failed to file a complete appendix on September 18,' filing an

additional volume of the appendix and an amended brief on




2Near 4:00 p.m. on September 18, 2020, one of plaintiffs attorneys called Chambers to say that he was at a copy
shop and that it would not be possible to have the undersigned's paper copies of the appendix completed in time to
deliver them to the court on that date. He was advised to deliver them the following Monday. No mention was made
of any difficulty in filing the response or appendix.
                                                        2
      Case 4:19-cv-00712-A Document 83 Filed 09/30/20                            Page 3 of 9 PageID 2878



September 21, 2020. 3 The court granted defendant an extension

until September 28, 2020, in which to file its reply. Doc. 76.

           As defendant points out, plaintiff's response is deficient

in a number of respects. Doc. 79 at 1-5. Most importantly,

plaintiff has failed to cite to specific evidence to support

each element of his claims. See Adams v. Travelers Indemnity

Co., 465 F.3d 156, 164                      (5 th Cir. 2006) (it is not the court's job

to sift the record for evidence to support plaintiff's claims).

Mostly, he relies on unsubstantiated allegations and conclusory

statements, which are not summary judgment evidence. Forsyth v.

Barr, 19 F. 3d 152 7, 1533                      ( 5 th Cir. 1994) . The appendix is not

highlighted as required, Doc. 32 at 6-7; Doc. 652, and

references thereto do not appear to support the allegations

made. Nevertheless, the court has attempted to discern whether

plaintiff has raised genuine fact issues that would entitle him

to proceed.

                                                          II.

                                                   FCRA Claim

           To establish a claim under the FCRA, plaintiff must first

show that defendant reported inaccurate information about him.

McDonald v. Equifax, Inc., No. 3:15-CV-3212-B, 2017 WL 879224,




3   The original brief and appendix were filed after 4:00 p.m. on September 18, 2020. Docs, 69, 70,
                                                           3
  Case 4:19-cv-00712-A Document 83 Filed 09/30/20   Page 4 of 9 PageID 2879



at* 6 (N.D. Tex. Mar. 6, 2017). A credit entry may be

inaccurate because it is patently incorrect or because it is

misleading in such a way and to such an extent that it can be

expected to adversely affect credit decisions. Sepulvado v. CSC

CreditServs.,       Inc., 159F.3d890, 895 (S th Cir. 1998). TheFCRA

requires only that the information contained in the report be

accurate. Knox v. Equifax Info. Servs. Co., No. 3:19-CV-02581-E,

2020 WL 4339016, at *2 (N.D. Tex. July 28, 2020); Swanson v.

Central Bank    &   Tr. Co., No. 5:03-255-JMH, 2005 WL 1719363      (E.D.

Ky. July 14, 2005). Omission of a particular obligation from a

credit report is not an FCRA violation. Hammer v. Equifax Ifo.

Servs. , LLC,        F. 3d   , No. 19-10199, 2020 WL 5406367, at *2

(5 th Cir. Sept. 9, 2020); Knox, 2020 WL 4339016, at *2.

     In his amended complaint, plaintiff alleges that his FCRA

claims arise out of defendant's failure to investigate disputes

of January 30, April 8, and April 18, 2019. Doc. 18,          1 57. He
refers to the exclusion of information regarding 92 past

positive and paid off accounts. Id.       1   28. He also refers to the

"re-aging" of multiple delinquent accounts. Id.         11 38-39. As
best the court can tell, pages 9-19 of the response are meant to

address the issue of whether defendant reported incorrect




                                      4
    Case 4:19-cv-00712-A Document 83 Filed 09/30/20                          Page 5 of 9 PageID 2880



information related to plaintiff. Doc. 73. 4 The discussion is so

confusing that the court cannot tell what plaintiff is trying to

establish. For example, plaintiff starts off with a discussion

of a Harley Davidson account and Amcol Systems accounts that are

nowhere mentioned in his amended complaint. Doc. 73 at 9-11.

Plaintiff refers to, and quotes without attribution, the court's

March 23, 2020 memorandum opinion and order granting in part

defendant's motion to dismiss, as though that had any relevance.

Id. at 14-15 (quoting Doc. 30 at 9-11). He does not point to any

evidence that defendant reported incorrect information. He

simply relies on conclusory, disjointed arguments made from a

seemingly omniscient (but unsupported) viewpoint. To the extent

there might be any evidence to support any of his conclusions,

albeit unidentified by him, plaintiff cannot at this point raise

new claims of liability. Davis v. Wal-Mart Stores, Inc.,

No.3:05-CV-1805-L, 2007 WL 836860, at *12                                  (N.D. Tex. Mar. 19,

2007).

        Even assuming there was some evidence that defendant

reported incorrect information as to plaintiff, and plaintiff

has cited to none, plaintiff has not shown that he disputed the

completeness or accuracy of any information contained in his


4 The heading at the bottom of page 8 is "Whether defendant reported inconcct information related to plaintiff."
Doc. 73 at 8. The heading in the middle of page 19 is "What procedures Equifax used to ensure the accuracy of the
reported information." Id. at 19.
                                                         5
  Case 4:19-cv-00712-A Document 83 Filed 09/30/20   Page 6 of 9 PageID 2881



file within the meaning of the FCRA. He does not cite to any

communication on January 30 or April 18, 2019, as referenced in

his amended complaint. He does include a copy of an April 8,

2019 letter, which on its face reflects that it is made pursuant

to the settlement agreement between the parties reached in an

earlier lawsuit. Doc. 74, Ex. 24. Moreover, the letter lists

items omitted from plaintiff's credit report; it does not

dispute items contained in his file. See Desautel v. Experian

Info. Sol., LLC, No. 19-CV-2386 (PJS/KIB), 2020 WL 2215736, at

*5 (D. Minn. May 7, 2020). He has not established a dispute.

     Further, plaintiff does not address the steps defendant

took to reinvestigate any disputed information to the extent it

was required to do so. He has not shown unreasonableness. Hicks

v. Trans Union LLC, No. 1:18-CV-1871-TCB-CCB, 2019 WL 4804110,

at *8 (N.D. Ga. Aug. 6, 2019), report and recommendation

adopted, 2019 WL 4752272     (N.D. Ga. Aug. 20, 2019). Rather, his

own evidence shows that defendant spent a lot of time rebuilding

plaintiff's credit file in a collaborative process. Doc. 74 at

App. X 381. Defendant proceeded cautiously, given that plaintiff

had twice sued it before. Id. at App. X 696"97. His conclusory,

self-serving arguments do not raise a genuine fact issue as to

what a reasonable investigation would have involved.



                                     6
  Case 4:19-cv-00712-A Document 83 Filed 09/30/20   Page 7 of 9 PageID 2882



     Finally, even though the court need not reach the issue,

plaintiff has not established that he suffered actual damages as

a result of defendant's alleged FCRA violations. Rather, his own

evidence shows that he was denied credit as a result of his own

actions. The denial letters upon which he relies reflect denials

of credit based on serious delinquency, number of accounts,

proportion of balances to credit limits. See, e.g., Doc. 74 at

App. X 190, 192, 194. Because of the overwhelming negative

information regarding plaintiff's credit behavior, there is no

reason to believe, and plaintiff does not cite any evidence to

show, that omission of any positive information would have made

any difference. Wagner v.      BellSouth Telecommunications, Inc.,

520 F. App'x 295, 297 (5 th Cir. 2013); Norman v. Experian Info.

Sols., Inc., No. 3:12-CV-128-B, 2013 WL 1774625, at *3           (N.D.

Tex. Apr. 25, 2013). His self-serving speculation is

insufficient to raise a genuine fact issue. Riley v. Equifax

Credit Info. Servs., Inc., 194 F. Supp. 2d 1239, 1248 (S.D. Ala.

2002). Likewise, the support for his claim of mental anguish is

lacking. Cousin v. Trans Union Corp., 246 F.3d 359, 371 (5 th Cir.

2001). In particular, the declarations of plaintiff's

grandmother, Doc. 74, App. X 978-79, and therapist, Id. at App.

X 980-81, are generic and obviously refer to events that

occurred long before the violations alleged in this lawsuit.

                                     7
  Case 4:19-cv-00712-A Document 83 Filed 09/30/20    Page 8 of 9 PageID 2883



                                   III.

                               Defamation

     Plaintiff's defamation claim is preempted unless he can

prove malice or willful intent to injure him. Young v. Equifax

Credit Info. Servs., Inc., 294 F.3d 631,       638    (5 th Cir. 2002). To

show malice, plaintiff had to provide evidence that defendant

made a statement with knowledge that it was false or with

reckless disregard of whether it was false or not. Morris v.

Equifax Info. Servs., LLC, 457 F.3d 460, 471 n.19           (5 th Cir.

2006). Yet, in response to the court's query whether defendant

acted with malice, plaintiff cites only one page of the

deposition of defendant's corporate representative, Doc. 74 at

App. X 705, that does not appear to have any relevance. Doc. 73

at 30. Plaintiff has not raised a genuine fact issue as to

whether his defamation claim is precluded.

                                   IV.

                                  Order

     For the reasons discussed herein, the court is granting

judgment in favor of defendant.

     The court ORDERS that plaintiff take nothing on his claims

against defendant and that such claims be, and are hereby,




                                     8
  Case 4:19-cv-00712-A Document 83 Filed 09/30/20   Page 9 of 9 PageID 2884


Dismissed with prejudice.

     SIGNED September 30, 2020.




                                                              Judge




                                     9
